Title: To Thomas Jefferson from Tobias Lear, 10 October 1793
From: Lear, Tobias
To: Jefferson, Thomas



Dear Sir
New York October 10th: 1793
 
I shall embark at this place for London in the early part of November, from whence I shall go to Holland and other parts of Europe to make arrangements for carrying into effect the commercial establishment which I have made in the City of Washington. You had the goodness to tell me in Philadelphia that you would favor me with letters to such of your friends and acquaintances in Europe as might be able to give me useful information on the subject of my tour—and to add thereto a few notes respecting the rout, the best mode of travelling &c. through such parts of Europe as you had passed and which it might be useful for me to visit. If, my dear Sir, you can make it convenient to transmit these letters and notes to me before the 10th. of November they will probably find me here, and should I have sailed their being recommended to the care of Mr. James Greenleaf would ensure their reaching me in London or Amsterdam by the next Vessel sailing after they get here.
As we have it in contemplation to engage in the Levant Trade, beleiving it to be a commerce that may be carried on very beneficially with the part of the Country where our principal establishment is made, You will add much to the obligation I shall feel for the other letters &c. if you will have the goodness to give me letters to or Notes respecting the southern parts of Europe that may tend to give the necessary information which it will be my object to acquire if I extend my tour to that quarter. Wishing you every blessing that health and an honest mind can give I have the honor to be with very sincere attachment & respect Your Obliged friend & Obed Servt 

Tobias Lear

